Citation Nr: 0712440	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel









INTRODUCTION

The veteran served on active military duty from January 1959 
to November 1961.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The competent evidence of record does not demonstrate right 
ear hearing loss that is considered a disability for VA 
purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for right ear hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a post-
remand adjudication of the veteran's claim, February 2006 and 
March 2006 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that VCAA 
defect may be cured by issuance of fully compliant 
notification followed by a re-adjudication of the claim).  
The letter also essentially requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  The veteran's service 
medical records, VA medical treatment records, and identified 
private medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, hearing loss may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran's service medical records were negative for any 
right ear hearing loss.  Service entrance and discharge 
examinations show whisper test results of 15/15.  

In a March 2005 tinnitus questionnaire, the veteran stated 
that he was subject to loud aircraft engines while refueling 
planes as part of a supply squadron.

In a March 2005 letter, a private audiologist noted the 
results of the veteran's audiogram.  There was right ear word 
recognition score of 96 percent and there was mild high 
frequency sensorineural hearing loss.  The right ear pure 
tone average was 23.75 decibels.  The examiner opined that 
hearing loss was likely due to the veteran's military 
exposure to loud aircraft engines without hearing protection 
devices and noted that the type and degree of the hearing 
level was consistent with noise-induced hearing loss.  

A March 2006 VA audiological examination was conducted upon a 
review of the claims file.  The veteran reported that during 
service he worked in supply and aircraft refueling.  
Following service discharge, he performed office work, owned 
a bar, and worked as a salesman.  Right ear pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
35

Speech audiometry revealed right ear speech recognition 
ability of 98 percent.  Testing revealed normal hearing in 
the low and mid frequencies with a mild to moderate high 
frequency loss.  

The Board finds that the competent evidence of record does 
not support a finding of service connection for right ear 
hearing loss.  The evidence of record does not show a right 
ear hearing disability for VA purposes.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  There is no hearing loss for VA 
purposes:  no auditory threshold in the frequencies of 500, 
1000, 2000, 3000, 4000 Hertz was 40 decibels or greater, the 
auditory thresholds for at least three of the frequencies was 
not 26 decibels or greater, and speech recognition scores 
were 96 and 98 percent.  38 C.F.R. § 3.385.  Accordingly, 
service connection for right ear hearing loss is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the evidence does 
not show a current disability for VA purposes, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


